Citation Nr: 0940869	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-17 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
hearing loss and, if so, entitlement to service connection 
for such disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which declined to 
reopen the Veteran's previously denied claim based on a 
finding that new and material evidence had not been received 
sufficient to reopen such claim.  

The Board notes that the RO subsequently reopened the claim 
and denied the claim on its merits in a June 2008 statement 
of the case.  Nevertheless, the issue of whether new and 
material evidence has been received sufficient to reopen a 
previously denied claim is a threshold consideration in any 
such case and, therefore, must be addressed by the Board as 
well.  See 38 U.S.C.A. § 5108 (West 2002); Wakeford v. Brown, 
8 Vet. App. 237, 239-40 (1995).  

The Board further notes that the Veteran filed a service 
connection claim for tinnitus after his Travel Board hearing 
in February 2009, which was denied in a May 2009 rating 
decision.  As there is no indication in the claims file that 
such decision has been appealed, that issue is not currently 
before the Board.

As discussed below, the Board finds herein that new and 
material evidence has been received sufficient to reopen the 
previously denied claim.  However, the issue of entitlement 
to service connection for hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The last final rating decision denying the Veteran's 
claim for service connection for hearing loss was issued in 
June 1992.

2.  Evidence received since June 1992 is neither cumulative 
nor redundant of the evidence of record at the time of that 
decision, and raises a reasonable possibility of 
substantiating the claim for service connection for hearing 
loss.


CONCLUSIONS OF LAW

1.  The June 1992 rating decision denying the Veteran's claim 
for service connection for hearing loss was final.  38 
U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1991) [38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009)].

2.  New and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the Veteran's claim 
for entitlement to service connection for hearing loss is 
completely favorable, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in that regard.  

The Veteran's service connection claim for hearing loss was 
initially denied in a June 1992 rating decision based on a 
finding that the evidence of record failed to establish that 
his preexisting hearing loss was not worsened beyond its 
natural progression during active service.  As the Veteran 
was notified of this adverse decision and did not appeal, the 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991 & 
2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991) [38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009)].

The Veteran applied to reopen his previously denied claim for 
hearing loss in May 2007.  A threshold consideration in any 
case concerning a previously denied claim is whether new and 
material evidence has been received sufficient to reopen such 
claim.  38 U.S.C.A. § 5108 (West 2002); Wakeford, 8 Vet. App. 
at 239-40.  

For claims to reopen that are received on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  All evidence is presumed credible 
for the purpose of establishing whether new and material 
evidence has been received to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Here, evidence received since June 1992 includes several 
letters from the Veteran's primary care physician, Dr. 
Cullom, indicating that the Veteran was evaluated by Dr. 
Hodges, who concluded that the Veteran's current hearing loss 
is the result of exposure to turbine noise from Pershing 
missiles during service.  This evidence was not previously 
before agency decision makers and relates to an unestablished 
fact necessary to substantiate the Veteran's claim, namely, a 
nexus between the Veteran's current disability and active 
service.  When presumed credible, this evidence raises a 
reasonable probability of substantiating the Veteran's 
service connection claim for hearing loss.  Therefore, the 
Board finds that new and material evidence has been received, 
and the Veteran's claim must be reopened.


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for hearing loss is reopened.




REMAND

The Veteran asserts that he had no hearing loss prior to 
service and that his current hearing loss was incurred during 
service as a result of continuous exposure to loud noise 
through his duties as a Pershing missile crewman.  
Alternatively, the Veteran argues that any preexisting 
hearing loss was aggravated by such service, resulting in his 
current disability.  The Board finds that further development 
is necessary to adjudicate the Veteran's service connection 
claim.

Specifically, it is unclear whether the Veteran's complete 
service treatment records have been associated with the 
claims file.  Although the Veteran served on active duty from 
1968 to 1969, there is a December 1973 letter of discharge 
indicating that he was discharged from the U.S. Army Reserves 
in January 1974.  Upon remand, the RO/AMC should ask the 
Veteran to clarify whether he had active or inactive duty 
training (ACDUTRA or INACDUTRA, respectively) during such 
time.  If so, any outstanding service treatment records for 
the period from December 1969 through January 1974 should be 
obtained and associated with the claims file.

Furthermore, it appears that there are outstanding VA and 
private treatment records pertaining to the Veteran's claim.  
In March 1992, the Veteran indicated that he had recently had 
a hearing evaluation at the Memphis VA Hospital, and such 
records are not in the claims file.  Additionally, although 
the Veteran identified Dr. Hodges as providing an ear 
evaluation and the Veteran's primary care physician, Dr. 
Cullom, indicated that Dr. Hodges expressed a positive nexus 
opinion as to the Veteran's hearing loss, no treatment 
records have been requested or obtained from Dr. Hodges.  The 
Board also notes that the most recent treatment records in 
the claims file from Dr. Cullom are dated in September 2006.  
Upon remand, the RO/AMC should obtain and associate with the 
claims file any outstanding treatment records concerning the 
Veteran's hearing loss, including but not limited to records 
from the Memphis VA Hospital dated in or prior to March 1992, 
any records from Dr. Hodges, and records from Dr. Cullom from 
September 2006 forward.  

The Board observes that clarification is needed regarding the 
interpretation of the Veteran's service treatment records.  
(The Board notes that several of the records and examination 
reports discussed below reflect auditory thresholds that may 
indicate some hearing loss at other frequencies; however, the 
Board has focused on the level that may show a hearing loss 
disability for VA purposes.)  Specifically, the Veteran's 
January 1968 induction examination report notes that he had 
an auditory threshold of 60 decibels at 4000 Hertz 
bilaterally.  Although such report does not explicitly state 
that the Veteran had sensorineural hearing loss, the Board 
notes that such results indicate a bilateral hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385 (2009).  
Additionally, an ear-nose- throat (ENT) consult record 
indicates that the Veteran had dull and thickened eardrums in 
both ears but no active disease and an audiogram revealed 
bilateral high frequency hearing loss.  There are two 
audiograms in the claims file from that time: one of these 
appears to indicate an auditory threshold of 60-65 decibels 
at 4000 Hertz in both ears, which would be consistent with 
the induction examination.  However, the other audiogram 
appears to indicate an auditory threshold of 30 decibels in 
the left ear and 40 decibels in the right ear at 4000 Hertz.  
It is unclear why these two audiograms appear to be 
contradictory.

In addition, the Veteran's December 1969 separation 
examination report indicates that he had an auditory 
threshold of 75 decibels in the right ear and 60 decibels in 
the left ear at 4000 Hertz and explicitly states that he had 
high frequency perceptive hearing loss.  An ENT consult 
record associated with the separation examination indicates 
that the Veteran had normal canals and tympanic membranes in 
both ears, and he was assigned an H-3 physical profile with 
no restrictions and deemed qualified for separation.  A 
notation dated the same day as the separation examination 
report indicates that the Veteran's audiogram was the same 
then as at his induction, although the puretone thresholds 
are clearly different.    

In addition to the possible discrepancies in the Veteran's 
service treatment records, there are two conflicting reports 
based on an April 2008 VA examination in the claims file.  In 
the initial report, the examiner noted that the Veteran 
reported lifelong noise exposure from recreational hunting.  
The examiner also stated that the Veteran's induction and 
separation examination both indicated that he had an auditory 
threshold of 60 decibels in both ears at 4000 Hertz, which is 
contrary to his service treatment records, as indicated 
above.  The examiner noted that a March 1992 VA examination 
report (which did not include an opinion as to etiology) 
showed an auditory threshold of 90 decibels in the right ear 
and 85 decibels in the left ear at 4000 Hertz, which she 
opined was a slight worsening from the 1969 levels.  Based on 
these facts, the examiner concluded that the Veteran had a 
preexisting hearing loss, that such condition was not 
worsened during service, and that his current hearing loss 
was most likely due to his post-service noise exposure from 
recreational hunting.

The claims file also includes a version of the April 2008 VA 
examiner's report noted as being amended in February 2009.  
The Board notes that the last adjudication action by the RO 
was issued in December 2008.  In the February 2009 amended 
version, the examiner recorded that the Veteran reported 
hunting only a few times in his life.  The examiner noted 
that the Veteran's induction examination indicated that he 
had an auditory threshold of 60 decibels in both ears at 4000 
Hertz and that his separation examination indicated that he 
had an auditory threshold of 60 decibels in the left ear and 
75 decibels in the right ear at 4000 Hertz, which is 
consistent with the Veteran's service treatment records.  The 
examiner stated that the March 1992 VA examination results 
were fairly consistent with the separation examination 
results.  Based on these facts, the examiner opined that the 
Veteran had a preexisting hearing loss, that such condition 
was worsened due to noise exposure during service, and that 
it was at least as likely as not that his current hearing 
loss is related to service.  

Due to the widely differing notations as to the Veteran's 
reports of post-service noise exposure and the confusion 
concerning his service treatment records, the two versions of 
the April 2008 VA examination report render them inadequate 
for rating purposes.  The Board notes that Dr. Cullom has 
stated that he "know[s]" that the Veteran had fired less 
than 200 rounds of ammunition during 20 years of hunting, 
which could reasonably be interpreted as the Veteran's report 
of such exposure.  However, although Dr. Cullom reported the 
purported opinion of Dr. Hodges that the Veteran's hearing 
loss is due to his in-service noise exposure, it is unclear 
what information Dr. Hodges had as to the Veteran's post-
service noise exposure.  

Accordingly, after completion of the above-described 
development, the Veteran should be scheduled for another VA 
examination to determine the nature and etiology of his 
current hearing loss upon remand.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The examiner should ask 
the Veteran about the extent of his pre- and post-service 
noise exposure, to include recreational hunting.  Based on a 
review of the claims file and information obtained from the 
Veteran during the examination, the examiner should address 
whether the Veteran's hearing loss preexisted his active duty 
service and, if so, whether such condition permanently 
increased in severity beyond its natural progression as a 
result of such service.  In rendering such opinions, the 
examiner should discuss the Veteran's service treatment 
records, as summarized above, and reconcile or explain any 
possible discrepancies.  In addition, the examiner should 
comment as to the other medical opinions of record, including 
but not limited to those of Dr. Hodges and the April 2008 VA 
examiner, both in the initial examination report and the 
amended examination report.

The Board notes that the Veteran is competent to testify as 
to certain issues.  Specifically, for symptoms that are 
capable of lay observation, such as hearing difficulties, the 
Veteran is competent to testify to an increase in such 
symptoms after an in-service injury or incident, as well as 
receipt of medical treatment for such symptoms.  See Lay no 
v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).  The RO/AMC and the 
Board, as fact finders, retain the discretion to make 
credibility determinations and weigh the lay and medical 
evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  However, competent lay testimony may 
not be rejected unless it is found to be mistaken or 
otherwise deemed not credible.  McLendon, 20 Vet. App. at 84.  
Significantly, lay evidence may not be deemed not credible 
solely due to the absence of contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1337.  Accordingly, the VA 
examination report should reflect consideration of both the 
medical and lay evidence concerning the Veteran's claimed 
hearing loss.

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
service connection claims so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to clarify 
whether he had active or inactive duty 
training (ACDUTRA or INACDUTRA) after 
separation from active duty service in 
December 1969.  If the Veteran responds 
affirmatively, obtain and associate 
with the claims file any outstanding 
service treatment records for the 
period from December 1969 through 
January 1974.

2.  Request the Veteran to identify all 
providers who treated him for hearing 
loss after his separation from service 
in December 1969, and to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-
4142) for each non-VA provider.  After 
securing the necessary authorizations, 
request copies of all outstanding 
records, including but not limited to 
records from the Memphis VA Hospital 
dated in or prior to March 1992, any 
records from Dr. Hodges (to include any 
audiograms), and records from Dr. 
Cullom from September 2006 forward.  

3.  All requests for the above-
described records and all responses, 
including negative responses, must be 
documented in the claims file.  All 
records received should be associated 
with the claims file.  If any records 
cannot be obtained after reasonable 
efforts have been expended, the Veteran 
should be notified and allowed an 
opportunity to provide such records.

4.  After the above-described 
development has been completed, 
schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his current hearing loss.  
The Veteran's claims file and a copy of 
this remand should be made available to 
and reviewed by the examiner, and such 
review should be noted in the 
examination report.  All necessary 
tests and studies should be conducted.  
The examiner is specifically requested 
to ask the Veteran about the extent of 
his pre- and post-service noise 
exposure, to include recreational 
hunting.

The examiner is requested to identify 
the nature of the Veteran's current 
hearing loss.  Additionally, based on a 
review of the claims file and 
information obtained from the Veteran 
during the examination, the examiner is 
requested to render an opinion as to 
whether the Veteran's hearing loss 
preexisted his active duty service and, 
if so, whether such condition 
permanently increased in severity 
beyond its natural progression as a 
result of such service.  If the 
Veteran's hearing loss did not preexist 
his active duty service, the examiner 
is requested to render an opinion as to 
whether such condition was at least as 
likely as not (probability of 50% or 
more) incurred during active duty 
service.  

In rendering such opinions, the 
examiner should discuss the Veteran's 
service treatment records, as 
summarized above, and reconcile or 
explain any possible discrepancies.  
Additionally, the examiner is 
specifically requested to comment as to 
all other medical opinions of record, 
including but not limited to those of 
Dr. Hodges and the April 2008 VA 
examiner, both in the initial 
examination report and the amended 
examination report.

If any requested opinion cannot be 
offered without resorting to 
speculation, such should be indicated 
in the examination report.  A complete 
rationale must be provided for any 
opinion offered.  In particular, any 
opinion offered must reflect 
consideration of both the medical and 
lay evidence of record.  

5.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should 
be readjudicated based on the entirety 
of the evidence, with consideration of 
all lay and medical evidence of record, 
as well as all potential theories for 
service connection.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this REMAND is to 
obtain information and/or evidence which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655 (2009), failure to 
cooperate by attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


